               Case 1:20-cv-01206-CG Document 7 Filed 12/17/20 Page 1 of 5



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW MEXICO

JOSEPH AARON CIGLER TRUST,

                  Plaintiff,

v.                                                                         CV No. 20-1206 CG

PAUL L. HANSON,

                  Defendant.

             MEMORANDUM OPINION AND ORDER FOR AMENDED COMPLAINT

           THIS MATTER comes before the Court on pro se Plaintiff’s Response to Order to

Show Cause (the “Response”), (Doc. 6), filed December 3, 2020.

     I.       Procedural Background

           The Complaint in this case was filed by Joseph A. Cigler, who is Plaintiff’s Trustee.

(Doc. 1). Plaintiff Trust is not represented by an attorney. On November 19, 2020, the

Court filed an Order to Show Cause, notifying the Trust that Mr. Cigler cannot represent

Plaintiff Trust because Mr. Cigler is not an attorney authorized to practice in this Court.

See (Doc. 4) (quoting D.N.M.LR-Civ. 83.7 (“A corporation, partnership or business entity

other than a natural person must be represented by an attorney authorized to practice

before this Court”)). The Court ordered Plaintiff Trust to have an attorney authorized to

practice in this Court enter his or her appearance, or show cause why the Court should not

dismiss Plaintiff Trust’s claims without prejudice for failure to comply with the District of

New Mexico’s Local Rule of Civil Procedure that a corporation, partnership or business

entity other than a natural person can appear only with an attorney. (Doc. 4).

     II.      Plaintiff’s Response

           Plaintiff Trust did not have an attorney authorized to practice in this Court enter an

appearance. Instead, on December 3, 2020, Mr. Cigler filed his Response to Order to
            Case 1:20-cv-01206-CG Document 7 Filed 12/17/20 Page 2 of 5



Show Cause (the “Response”), (Doc. 6). In his Response, Mr. Cigler asserts Plaintiff Trust

“is not a ‘Corporation’, ‘Partnership’ or Business’ entity,” it is a “Church,” “and therefore the

D.N.M.LR-Civ 83.7 does not apply.” (Doc. 6 at 1). The Court’s Local Rule, D.N.M.LR-Civ

83.7, applies because Plaintiff Trust is not “a natural person.”

        Mr. Cigler cites Fed. R. Civ. P. 17(a) which provides: “An action must be prosecuted

in the name of the real party in interest. The following may sue in their own names without

joining the person for whose benefit the action is brought … a trustee of an express trust.”

Mr. Cigler’s reliance on Rule 17(a) is misplaced. “Rule 17(a) authorizes a trustee of an

express trust to sue on behalf of the trust, without joining persons ‘for whose benefit the

action is brought;’ the rule does not warrant the conclusion that a nonlawyer can maintain

such a suit in propria persona.” C.E. Pope Equity Trust v. U.S., 818 F.2d 696, 698 (9th Cir.

1987); U.S. v. Bates, 999 F.2d 544 (9th Cir. 1993) (stating “In C.E. Pope Equity Trust, we

held that while Rule 17(a) authorizes a trustee of an express trust to sue on behalf of the

trust without joining the trust beneficiaries, it does not authorize the trustee to proceed pro

se”).

        Mr. Cigler also cites 28 U.S.C. § 1654 which states: “In all courts of the United

States the parties may plead and conduct their own cases personally or by counsel as, by

the rules of such courts, respectively are permitted to manage and conduct causes

therein.” “The right to proceed pro se in a civil action in federal court is guaranteed by 28

U.S.C. § 1654. [B]ecause pro se means to appear for one's self, [however,] a person may

not appear on another person's behalf in the other's cause[;] rather, a person must be

litigating an interest personal to him.” Adams ex rel. D.J.W. v. Astrue, 659 F.3d 1297, 1299

(10th Cir. 2011). The record does not identify the beneficiaries of Plaintiff Trust. If there are

other beneficiaries of Plaintiff Trust, then Mr. Cigler, as Trustee, cannot be viewed as a

                                                2
              Case 1:20-cv-01206-CG Document 7 Filed 12/17/20 Page 3 of 5



“party” conducting his “own case personally” within the meaning of Section 1654, because

the outcome of this action could affect the interests of the other beneficiaries. See C.E.

Pope Equity Trust v. U.S., 818 F.2d 696, 697 (9th Cir. 1987) (holding that the trustee was

not the beneficial owner of the trust's claims and, therefore, the trustee could not be

viewed as a “party” conducting his “own case personally” within the meaning of section

1654).

   III.      The Complaint

          The Complaint asserts 26 causes of action, several of which fail to state a claim

upon which relief can be granted because they are based on alleged violations of criminal

statutes. See 4th, 5th, 6th, 24th, and 25th Causes of Action; (Doc. 1 at 6-9). “[C]riminal

statutes do not provide for private civil causes of action.” Kelly v. Rockefeller, 69 Fed.

Appx. 414, 415-416 (10th Cir. 2003); Diamond v. Charles, 476 U.S. 54, 64 (1986) (“a

private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of

another”).

          The remaining causes of action assert that Defendant violated various sections of

the Internal Revenue Code and “US Tax Court Order 6371-20.” Plaintiff seeks a “full

refund with interest of all monies taken.” (Doc. 1 at 10).

          Section 7422(a) [26 U.S.C. § 7422, Civil actions for refund] of the Internal
          Revenue Code provides:

                 No suit or proceeding shall be maintained in any court for the
                 recovery of any internal revenue tax alleged to have been
                 erroneously or illegally assessed or collected ... until a claim for
                 refund or credit has been duly filed with the Secretary,
                 according to the provisions of law in that regard, and the
                 regulations of the Secretary in pursuance thereof.

          Filing a timely tax refund claim with the IRS is a jurisdictional prerequisite to
          maintaining a tax refund suit. United States v. Dalm, 494 U.S. 596, 601–02,
          110 S.Ct. 1361, 1364–65, 108 L.Ed.2d 548 (1990).

                                                  3
             Case 1:20-cv-01206-CG Document 7 Filed 12/17/20 Page 4 of 5



Angle v. United States, 996 F.2d 252, 253-254 (10th Cir. 1993).

         As the party seeking to invoke the jurisdiction of this Court, Plaintiff bears the

burden of alleging facts that support jurisdiction. See Dutcher v. Matheson, 733 F.3d 980,

985 (10th Cir. 2013) (“Since federal courts are courts of limited jurisdiction, we presume no

jurisdiction exists absent an adequate showing by the party invoking federal jurisdiction”);

Evitt v. Durland, 243 F.3d 388 *2 (10th Cir. 2000) (“even if the parties do not raise the

question themselves, it is our duty to address the apparent lack of jurisdiction sua sponte”)

(quoting Tuck v. United Servs. Auto. Ass'n, 859 F.2d 842, 843 (10th Cir.1988)). Plaintiff

Trust has not shown that the Court has jurisdiction over this matter because the Complaint

does not allege that Plaintiff Trust has filed a claim for a refund with the Secretary. See

(Doc. 1).

         The Court grants Plaintiff Trust an opportunity to file an amended complaint. The

amended complaint must contain allegations identifying all the beneficiaries of Plaintiff

Trust and establishing the Court’s jurisdiction over Plaintiff Trust’s claims. Plaintiff Trust

must also file documentation identifying all the beneficiaries of the Trust and, if Plaintiff

Trust filed a claim with the IRS, a copy of Plaintiff Trust’s claim for a refund.

   IV.      Compliance with Rule 11

         While the Court will permit Plaintiff to file an amended complaint, he must do so

consistent with Rule 11 of the Federal Rules of Civil Procedure. See Yang v. Archuleta,

525 F.3d 925, 927 n. 1 (10th Cir. 2008) (“Pro se status does not excuse the obligation of

any litigant to comply with the fundamental requirements of the Federal Rules of Civil and

Appellate Procedure.”). Rule 11(b) provides:

         Representations to the Court. By presenting to the court a pleading, written
         motion, or other paper—whether by signing, filing, submitting, or later
         advocating it—an attorney or unrepresented party certifies that to the best of

                                                 4
            Case 1:20-cv-01206-CG Document 7 Filed 12/17/20 Page 5 of 5



       the person's knowledge, information, and belief, formed after an inquiry
       reasonable under the circumstances:

       (1) it is not being presented for any improper purpose, such as to harass,
       cause unnecessary delay, or needlessly increase the cost of litigation;

       (2) the claims, defenses, and other legal contentions are warranted by
       existing law or by a nonfrivolous argument for extending, modifying, or
       reversing existing law or for establishing new law;

       (3) the factual contentions have evidentiary support or, if specifically so
       identified, will likely have evidentiary support after a reasonable opportunity
       for further investigation or discovery; and

       (4) the denials of factual contentions are warranted on the evidence or, if
       specifically so identified, are reasonably based on belief or a lack of
       information.

Fed. R. Civ. P. 11(b). Failure to comply with the requirements of Rule 11 may subject

Plaintiff to sanctions, including monetary penalties and nonmonetary directives. See Fed.

R. Civ. P. 11(c).

       IT IS ORDERED that Plaintiff Trust shall, by no later than Monday, January 11,

2021, file an amended complaint and supporting documentation. Failure to timely file an

amended complaint and supporting documentation may result in dismissal of this case.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                               5
